Citation Nr: 1614760	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-47 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for kidney stones.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel 



INTRODUCTION

The Veteran, who is the appellant, had active service from November 1960 to December 1965.   

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in St. Petersburg, Florida, which denied service connection for COPD, emphysema, kidney stones, and bilateral hearing loss.  During the pendency of the appeal, a June 2013 rating decision granted service connection for bilateral hearing loss effective September 15, 2008 (date of service connection claim).  

The record reflects that the Veteran has advanced being entitled to service connection for multiple pulmonary disabilities, including emphysema and COPD. In order to encompass all claimed symptoms of disability, the Board has broadened and reframed the issue that was formerly styled as entitlement to service connection for COPD and emphysema.  The issue is now entitlement to service connection for a pulmonary disability, to include COPD.  This broadening and restyling of the issue to recognize a new diagnosis is in accordance with the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

This case was previously before the Board in March 2013, where the Board remanded the issues on appeal for additional development, to include obtaining a VA examination.  A June 2013 VA examination report reflects the VA examiner reviewed the record, conducted an in-person examination with appropriate testing, and rendered the requested opinions and rationale.  As such, an additional remand to comply with the March 2013 Board remand directives is not required.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was scheduled for a Board videoconference hearing in November 2012.  In a November 2012 written statement, the Veteran cancelled said hearing.  Because the Veteran did not subsequently request another hearing, the Board will proceed with adjudication of the appeal.   


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with the pulmonary disability of COPD.

2.  During service, the Veteran was treated for burns to the face and singed nose hairs.  

3.  The currently diagnosed COPD did not begin during service and is not etiologically related to service.

4.  COPD (including emphysema) is due to the use of tobacco products.  

5.  The Veteran is currently diagnosed with nephrolithiasis (kidney stones). 

6.  There was no kidney injury or disease during service.  

7.  The Veteran's current nephrolithiasis (kidney stones) were manifested many years after service separation and are not causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a pulmonary disability, including COPD (including emphysema), have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303, 3.326 (2015).

2.  The criteria for service connection for kidney stones have not been met. 
38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.300, 3.303, 3.326, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

In September 2008, a VCAA notice informed the Veteran of the evidence generally needed to support claims for service connection, what actions he needed to undertake, and how VA would assist in developing the claims.  The September 2008 VCAA notice was issued to the Veteran prior to the relevant rating decision on appeal; therefore, there was no defect with respect to the timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran received a VA examination in June 2013.  The VA examination report is of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report reflects that the VA examiner reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale.

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above

Service Connection Laws and Regulation 

Service connection may be granted for a disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A § 1154 (a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2006); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-41 (1994); Gilbert, 1 Vet. App at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App 345, 348 (1998). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Service Connection for a Pulmonary Disorder

In this case, COPD (including emphysema) is not a "chronic disease" under 
38 C.F.R. § 3.309(a) (2015); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has advanced having one or more pulmonary disabilities caused by an in-service gas stove explosion.  In the June 2009 notice of disagreement, the Veteran advanced having both COPD and emphysema caused by a stove explosion in service.  At the June 2012 VA examination, the Veteran reported being involved in a gas stove explosion in 1963.  

Initially, the Board finds that the Veteran is currently diagnosed with the pulmonary disability of COPD.  The VA examiner at the June 2013 respiratory examination specifically diagnosed COPD.  Further, VA treatment records reflect that the Veteran receives regular treatment for COPD.  Emphysema is a type of COPD and is encompassed in the current COPD disability; therefore, COPD, by definition, includes the diagnosis of emphysema.  COPD is defined as any disorder characterized by persistent or recurrent obstruction of bronchial air flow, such as chronic bronchitis, asthma, or pulmonary emphysema. See Dorland's Illustrated Medical Dictionary (32nd ed. 2012).  

The Board also finds that the Veteran was treated for burns to the face and singed nose hairs.  A March 24, 1963 service treatment record reflects treatment for flame exposure, including possible second degree burns to the face and neck and slightly singed nose hairs.  A March 25, 1963 service treatment record reflects the examiner noted the face and neck looked like a severe sunburn.  

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence is against a finding that the currently diagnosed COPD had its onset in service or is otherwise causally or etiologically related to service. Service treatment records reflect that the Veteran was treated for possible second degree burns to the face in March 1963.  Further, at the December 1964 service separation examination, the Veteran was evaluated as clinically normal, including a normal chest x-ray.  In a July 1963 medical history report, completed by the Veteran, the Veteran denied shortness of breath, pain or pressure in chest, high or low blood pressure, and/or palpitation or pounding heart.  Additionally, no service documentation indicates that the Veteran may have had a pulmonary disability in service.  As such, the Board does not find that the Veteran was diagnosed with and/or treated for the disability of COPD during service or had symptoms of COPD in service.

At the June 2013 VA respiratory examination, after a review of the claims file, including service treatment records, a history from the Veteran, and examination of the Veteran, the VA examiner opined that the Veteran's COPD was likely caused by the long history of tobacco abuse by the Veteran.  The opinion reflects that the VA examiner specifically considered the history of a gas stove explosion in service.  As reason therefore, the VA examiner reasoned that service treatment records did not reflect treatment for any respiratory complaints or abnormalities to which COPD or emphysema could be associated.  The VA examiner further reasoned that the Veteran was diagnosed with COPD and emphysema in 2008, and that the pulmonary disabilities were likely due to lifelong tobacco use "with greater than 100 pack years," including current use.  

The Board notes that on various occasions the Veteran has reported the length and severity of his smoking.  A VA treatment record from October 2008 reflects the Veteran reported beginning smoking at age 16, and had smoked three to four packs per day for over 50 years with greater than 100 pack years.  A July 2008 VA treatment record reflects the Veteran advanced smoking three packs per day for 
40 years.  As such, the Board finds that the VA examiner's opinion that the COPD is related to the Veteran's tobacco abuse and not related to service was based upon an accurate smoking history.

Based on the above, the Board finds that service connection for COPD is not warranted.  The VA examiner's opinion is highly probative evidence that the Veteran's COPD is a result of smoking, including smoking during service.  The VA examiner reviewed the claims file, interviewed the Veteran, and conducted the appropriate testing.  The VA examiner had the requisite medical expertise to render a medical opinion regarding the etiology of the COPD, had sufficient facts and data on which to base the conclusion, and stated the bases supporting the opinion that the COPD is related to the Veteran's tobacco use.  The Board finds the June 2013 VA examination report to be highly probative.

As noted above, VA regulations preclude service connection for a disability etiologically related to smoking, here, COPD.  For claims filed after June 9, 1998, a disability will not be considered service connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, application of 38 U.S.C.A. § 1103, as implemented by 38 C.F.R. § 3.300, bars service connection for a pulmonary disability resulting from such use.  The Veteran filed the claim in September 2008; therefore, any pulmonary disability that resulted from tobacco use during service is specifically excluded from service connection, which applies to the currently diagnosed COPD.

Further, while the Veteran has contended that the currently diagnosed COPD (or another pulmonary disability) was caused by a stove explosion, the Board does not find that the Veteran is competent to provide evidence of an etiological nexus between COPD, or any other pulmonary disability, and a stove explosion in service. See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The etiology of the Veteran's COPD is a complex medical question dealing with the origin and progression of the respiratory system, and COPD is a disorder diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate respiratory symptoms experienced at any time, he is not competent to opine on whether there is a link between COPD and active service, including the asserted explosion, because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess and requires differentiation from smoking etiology.
For the reasons laid out above, the Board finds the weight of the evidence to show that the Veteran's COPD (including emphysema) is the result of tobacco use; therefore, service connection for this disability is barred by statute and regulation.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Kidney Stones

In this case, calculi of the kidneys, gallbladder, or bladder constitute "chronic diseases" under 38 C.F.R. § 3.309(a).  There has been a diagnosis of nephrolithiasis, a calculus of the kidney; therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) and to ten percent within one year apply (38 C.F.R. 
§§ 3.307, 3.309).  

The Veteran has contended generally that a kidney stone disability is related to service.  In an October 2008 statement, the Veteran wrote experiencing "episodes of pain in the kidney area" during service.  VA treatment records reflect that the Veteran was diagnosed with nephrolithiasis in 2008.  Nephrolithiasis is defined as the formation of renal calculi or the diseased condition associated with the presence of renal calculi (or kidney stones).  See Dorland's Illustrated Medical Dictionary (32nd ed. 2012). 

After a review of the evidence, lay and medical, the Board finds that nephrolithiasis (kidney stones) symptoms, to include any chronic symptoms, did not have their onset during service or within one year of service.  Service treatment records reflect that during service the Veteran did not complain of, and was not diagnosed or treated for, kidney stone symptoms.  The December 1964 service separation examination was negative for kidney stones, and a July 1963 medical history report, completed by the Veteran, reflects that the Veteran answered "no" to ever having kidney stones, blood in urine, frequent or painful urination, or any other disability symptoms which may have been an indication of kidney stones.  At the June 2013 VA examination, the Veteran specifically denied experiencing symptoms of kidney stones while in service.  As such, the Board does not find that the Veteran was diagnosed with and/or treated for nephrolithiasis/kidney stones during service, and did not have symptoms of such in service.

The service treatment records appear to be complete, and complaints of a kidney stone or related symptoms would have been recorded had the Veteran experienced such symptoms and sought treatment during service.  Service treatment records reflect that the Veteran complained of or sought treatment for other medical problems, including a cut to the right index finger, blisters, and a rash, which reflects that he would similarly have sought treatment for kidney stones and/or related complaints or symptoms during service especially sharp pains associated with kidney stones.  In particular, as the Veteran sought treatment for possible neck and face burns, the Board finds it likely that the Veteran would also have sought treatment for any internal acute kidney pain or discomfort.  As a result, the absence of any in-service complaint, finding, or reference to treatment for kidney stone symptoms weighs against a finding that the Veteran incurred nephrolithiasis/kidney stones in service or had chronic symptoms since service.  See Kahana, 24 Vet. App. at 438; Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

The Board next finds the weight of the evidence demonstrates that symptoms of nephrolithiasis (kidney stones) have not been continuous since service separation in December 1965.  As noted above, the Veteran did not report any kidney stone symptoms in the July 1963 report of medical history, and was clinically evaluated as normal at the December 1964 service separation examination.  At the June 2013 VA examination, the Veteran specifically denied experiencing symptoms of kidney stones while in service.  Further, the Board has reviewed all the relevant VA treatment (medical) records.  There is no indication from the treatment records that the Veteran was diagnosed with kidney stones earlier than 2008, approximately 
43 years after separation from service.  

The approximately 40 year period between service and the and the onset of nephrolithiasis/kidney stones is one factor among other factors in this case that weighs against a finding of service incurrence, including continuous symptoms since service from which service incurrence would be presumed.  See Buchanan, 451 F.3d at 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical complaint of a claimed disability is one factor to consider as evidence against a claim of service connection).  Additional factors weighing against continuous symptomatology since service include the Veteran's statements in July 1963 medical history report, a normal service separation examination in December 1964, the VA medical records that include the Veteran's own history made for treatment purposes of post-service onset, and the Veteran's own lay statements.   

Additionally, the evidence does not show that nephrolithiasis/kidney stones manifested within one year of service separation.  Specifically, the medical and lay evidence reflects that a right kidney stone was diagnosed in 2008, more than 
40 years post service.  As nephrolithiasis (kidney stones) did not manifest within one year of service separation, the criteria of nephrolithiasis (kidney stones) to a compensable (i.e., at least 10 percent) degree within one year of service separation for presumptive service connection are not met.  38 C.F.R. §§ 3.307, 3.309.    

Finally, the Board finds that the weight of the evidence demonstrates that the nephrolithiasis (kidney stones), which manifested many years after service, are not otherwise causally or etiologically related to service.  The Veteran's only contention is that the disability was caused by service due to kidney pain during service.  The June 2013 VA examiner opined that the Veteran's kidney stones were not related to service.  The VA examiner reasoned that the Veteran was first diagnosed with a kidney stone post-service in 2008, and the service treatment records did not reflect treatment for, or a diagnosis of, kidney stones.  Further, the June 2013 VA examination report reflects the VA examiner explicitly noted that the Veteran denied kidney problems during service.  This is a factually accurate history that the VA examiner relied upon that is also consistent with the Board's factual findings in this case.  

As a lay person, the Veteran is competent to report any kidney symptoms he has experienced at any given time; however, under the specific facts that show no in-service symptomatology and no credible symptoms or treatment until 40 years after service, the Veteran does not have the requisite medical expertise to render a competent medical opinion regarding the relationship between a kidney stone and active service.  See Kahana, 24 Vet. App. at 437.  The etiology of the Veteran's kidney stones involve complex medical etiological questions dealing with the origin and progression of the urinary system and uric acid levels in the blood, and is diagnosed primarily on clinical findings and physiological testing.  While the Veteran is competent to relate kidney stone symptoms experienced at any time, he is not competent in this case to opine on whether there is a link between a kidney stone disability and active service because such a medical opinion requires specific medical knowledge and training that the Veteran has not been shown to possess.  

For these reasons, the Board finds that the weight of the evidence is against either direct or presumptive service connection for nephrolithiasis (kidney stones) under 







the provisions of 38 C.F.R. §§ 3.303 and 3.309.  As the preponderance of the evidence is against service connection, benefit of the doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a pulmonary disability, to include COPD (emphysema), is denied.

Service connection for kidney stones is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


